DAUKSCH, J., dissents.
I respectfully dissent because in my opinion this “substituted” opinion is of no effective difference from the earlier one rendered by the majority. I reassert the dissent as follows. In my opinion we should not intercede at this point but should deny the writ and determine any issues which may need resolution at the conclusion of the proceedings below. Then if it is evident that the commission acted without jurisdiction, or exceeded its jurisdiction, the problem can be corrected. Certainly I am of the opinion that it is premature to certify an issue to the supreme court before a full exposition of the facts and an appellate review is afforded the parties. That procedure is the proper one and is the most helpful, if not a prerequisite, to our supreme court’s review.